DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1, 2, 9, 30 and 32 are objected to because of the following informalities:
In claim 1, line 16, “in the range” should be –in the range of--.
In claim 2, line 2, “simulations” should be –stimulation--.
In claim 9, line 1, “time frame” should be –timeframe—or claim 8, line 3 should be –time frame--. 
In claim 30, line 5, “sig a” should be signals.
In claim 32, line 3, “every date” should be –every day--.
Appropriate correction is required.

Drawings
The drawings are objected to because the text in figures 6-15, 17, and 18 are too small, blurred, or illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 18 “means for spectrally modifying the audio signal” is a processor with a band boost filter or band notch filter (page 2, last 4 lines; page 3, lines 4-7).

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for applying 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an input signal audio signal before the modification to comprise a plurality of tone bursts of periods between 2 ms and 500 ms covering , does not reasonably provide enablement for a modified audio signal to comprise a plurality of tone bursts of periods between 2 ms and 500 ms covering a critical band of hearing in the range of 500 Hz and 16 kHz.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claim as written defines a modified audio signal to comprise a plurality of tone bursts of periods between 2 ms and 500 ms covering a critical band of hearing in the range of 500 Hz and 16 kHz. However it is not apparent in the present description how such a modification can be accomplished for the whole scope of possible audio signals to be inputted in the processor of the sound processing unit (for example pure tones or white noise). The only guidance given can be found on page 15, lines 14-20. However, the passage only describes the case where the input audio signal before the modification already fulfills the above mentioned conditions of burst width and frequency range. The input audio signal is not part of the claimed subject matter. Furthermore the description does no state that the modified signal after being processed still comprises of bursts of 2 ms - 500 ms in the 500 Hz - 16kHz range, hence it does not appear to relate to the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 11, 12, 16, 22, 23, 25-28, 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 4 recites the limitation "the region" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the centre frequency" in line 3 and “the steepest roll-off”.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “one second to one second”, and the claim also recites “more preferably 1 second to 0.1 second or most preferably 5 seconds to 0.5 seconds” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "said space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 recites the limitation "the inside" in line 2 and “the outside” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “preferably 1 stimulation sites or more preferably 32 stimulation sites” in line 3-4. The claim is unclear because it appears that there are between one to sixty four stimulators. It also appears that there is a missing limitation in the claim which renders the claim unclear.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation one and sixty four stimulation sites, and the claim also recites 16 or 32 stimulation sites which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 23, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
Regarding claim 25, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 26 recites the limitation "the medial line" in line 3 and “the tongue” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the phrase “the form of a body dimensioned to be placed trancutaneously or transmucosally on the subject” in line 2-3. It is not clear what this meant to encompass. 
Claim 28 recites the phrase “the form of a body arranged to provide non-contact electromagnetic stimulation to the subject” in line 2-3. It is not clear what this meant to encompass. 
Claim 28 recites the limitation "the form of a body arranged to provide non-contact electromagnetic stimulation to the subject" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 appears to be missing text between lines 5 and 6. It is unclear what is being claimed.
For the purposes of compact prosecution, Examiner is interpreting the limitation as “…plurality of actuation signals on a somatosensory stimulation unit…”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 31 recites the broad recitation “between 5 and 120 minutes”, and the claim also recites “preferably between 15 minutes nad 45 minutes and most preferably 30 minutes” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 31, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 32 recites the broad recitation “everyday for at least four weeks”, and the claim also recites “preferably every day for at least 10 weeks and most preferably every date for at least six months” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 32, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-33 and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,842,530 (O’ Neill et al., hereinafter O’Neill).
In regards to claim 29, O’Neill discloses an apparatus (title and abstract), comprising:
a stimulus generation unit operable to analyze an audio signal (sound processing unit – paragraph 24) and 
a somatosensory stimulation unit (paragraph 24 – haptic stimulus unit) comprises:
an array of stimulators each of which can be independently actuated to apply a somatosensory stimulation to a subject (paragraph 24), and an input (stimulus input unit) for receiving the plurality of actuation signals from said sound processing unit and directing individual actuation signals in a predetermined pattern to individual stimulators in the array (paragraph 24 – directing individual actuation signals to individual stimulators).
Note that while claim 29 further defines the audio signal that is used by the stimulation generation unit, the signal is not part of the claimed subject matter.

In regards to claim 30, O’Neill discloses a system that implements the following method comprising:
applying an auditory stimulus to a subject via an audio output (paragraphs 5, 6, and 18); and
simultaneously representing said auditory stimulus as a plurality of actuation signals on a somatosensory stimulation unit comprising an array of stimulators each of which is independently actuatable in response to the plurality of actuation signals to apply somatosensory stimulation to the subject (paragraphs 11 and 24).

In regards to claims 31 and 32, O’Neill discloses the limitations of claim 30. In addition, paragraphs 64-67 stated that the treatment was 30 minutes per day and lasted for at least 10 weeks.
In regards to claim 33, O’Neill discloses the limitations of claim 31. In addition, paragraphs 74 and 75 state that an auditory and somatosensory stimulus are applied simultaneously to the subject. 
In regards to claim 36, O’Neill discloses a device for treatment of a neurological disorder of the auditory system (title and abstract) with the following components:
means for applying an auditory stimulus to a subject via an audio output (audio delivery unit/ earphones – paragraphs 5 and 48); and
means for simultaneously representing said auditory stimulus as a plurality of actuation signals on a somatosensory stimulation unit comprising an array of stimulators each of which is independently actuatable in response to the plurality of actuation signals to apply a somatosensory stimulation to the subject (paragraph 24).
In regards to claim 37, O’Neill discloses a device for treatment of a neurological disorder of the auditory system (title and abstract) with the following components 
an input for receiving an audio signal from a sound processing unit (audio delivery unit has an input – paragraph 5) for receiving said modified audio signal from the sound processing unit;
a processor for modifying the received audio signal to provide an audio stimulation (digital signal processor – paragraph 5); and 
an output for applying the audio stimulation based on said received audio signal to a subject (paragraphs 5-6 – delivering customized audio signal to a patient requires an audio output).
In regards to claim 38, O’Neill discloses a device for treatment of a neurological disorder of the auditory system (title and abstract) with the following components 
an input for receiving a plurality of actuation signals (paragraph 5 and 24), said actuation signals representative of an audio signal; and
an array of stimulators, each of which can be independently actuated based on the received input to apply a somatosensory stimulation to a subject in a predetermined pattern reflective of the received input (paragraph 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 10, 13, 14, 16-23, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,842,530 (O’ Neill et al.) 
In regards to claim 1, O’Neill discloses an apparatus with the following components:
a sound processing unit (sound processing unit paragraphs 11 and 24) comprises:
a processor (digital signal processor) operable to analyse an audio signal and generate a modified audio signal and a plurality of actuation signals therefrom representative of said audio signal (paragraph 24); and
a somatosensory stimulation unit (haptic stimulus unit – paragraph 24) comprises:
an array of stimulators each of which can be independently actuated to apply a somatosensory stimulation to a subject (paragraph 24), and an input (stimulus input unit) for receiving the plurality of actuation signals from said sound processing unit and directing individual actuation signals in a predetermined pattern to individual stimulators in the array (paragraph 24 – directing individual actuation signals to individual stimulators); and 
an audio stimulation unit (audio delivery unit – paragraph 5) comprises an input (audio delivery unit input) for receiving said modified audio signal from the sound processing unit and an output for delivering an audio stimulation to the subject (paragraph 6 – delivering customized audio signal to a patient requires an audio output), with frequencies covering a critical band of hearing in the range 500Hz and 16 kHz (paragraph 18 – the provided range is within the claimed range).
The limitation “the modified audio signal comprising a plurality of tone bursts of periods between 2ms and 500ms” is not explicitly stated. However, paragraph 19 states that a musical 
Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of O’Neill to include the tone burst periods claimed because music and speech would include claimed range of tone bursts. 
 In regards to claim 2, O’Neill discloses the limitations of claim 1. In addition, paragraph 74 states that the device delivers audio and somatosensory stimulation simultaneously to the subject.
In regards to claims 3 and 4, O’Neill discloses the limitations of claim 1. In addition, the processor would be operable to include a fixed delay between the modified audio signal and the somatosensory stimulation because the processor can be programmed to do so.
In regards to claim 5, O’Neill discloses the limitations of claim 1. In addition, paragraphs 13 and 22 states the presence of a band boost filter and that the processor spectrally modifies the audio signal by passing the audio signal through the band boost filter to generate the modified audio signal. 
In regards to claim 7, O’Neill discloses the limitations of claim 1. In addition paragraph 19 discloses music and human speech as part of the modified audio signal. Music and speech would meet the limitation of a complex or pseudo-random tone burst pattern.
In regards to claim 10, O’Neill discloses the limitations of claim 1. In addition, O’Neill shows in paragraph 70 that the subject applied the treatment at home for 60 minutes. This would naturally be either a continuous session or in bursts during a treatment session.
In regards to claim 13, O’Neill discloses the limitations of claim 1. In addition the processor would be operable to perform the claimed functions because it can be programmed to perform the functions.
In regards to claim 14. O’Neill discloses the limitations of claim 1. In addition, paragraphs 10, 11, 21, and 22 show that the audio signal comprises a first audio signal component and a second audio signal component. 
In regards to claim 16, O’Neill discloses the limitations of claim 1. In addition, paragraph 10 states that the signal component can be a musical work or a recording of human speech.  
In regards to claim 17, O’Neill discloses the limitations of claim 14. In addition paragraph 9 discloses the presence of an adder/mixer that combines the first and second audio signal components.
In regards to claim 18, O’Neill discloses the limitations of claim 14. In addition, paragraph 13 discloses the presence of a processor with a band boost filter which is the means for spectrally modifying the audio signal. 
In regards to claim 19, O’Neill discloses the limitations of claim 1. In addition, because the subjects are human, the output would naturally be either a monoaural or binaural stimulus.
In regards to claim 20. O’Neill discloses the limitations of claim 1. In addition, paragraph 33 discloses that the array of stimulators is an arrangement of m x n regularly spaced stimulators. 
In regards to claims 21 and 22. O’Neill discloses the limitations of claim 20. However O’Neill does not disclose the array arrangement of the claim. Instead paragraph 33 discloses rectangular, hexagonal and circular arrangements and paragraphs 36 and 37 disclose an array used on the tongue. . 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to arrive at the claimed array arrangements because Applicant has not disclosed how the particular arrangements provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore would have expected the arrangements of O’Neill and applicant’s invention to perform equally well with either arrangement because they perform the same function of providing somatosensory stimulation to assist with an auditory condition.
Therefore it would have been prima facie obvious to modify O’Neill to obtain the invention of claims 21 and 22 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of O’Neill.
In regards to claim 23, O’Neill discloses the limitations of claims 19. In addition paragraph 74 discloses a stimulation array that has 32 stimulators on 32 stimulation sites. In addition the stimulation array would be configured to deliver a pseudo-stimulus without further clarification of what constitutes a pseudo-stimulus in the treatment of the subject.  
In regards to claim 26. O’Neill discloses the limitations of claim 21. However O’Neill does not disclose the array arrangement of the claim. Instead paragraph 33 discloses rectangular, hexagonal and circular arrangements. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to arrive at the claimed array arrangements because Applicant has not disclosed how the particular arrangements provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore would have expected the arrangements of O’Neill and applicant’s invention to perform equally well with either 
In regards to claim 27, O’Neill discloses the limitations of claim 1. In addition, the stimulation unit as shown in paragraphs 36 and 37 is a tongue stimulation array which can be considered as a form that is dimensioned to be placed transcutaneously on the subject.   

Allowable Subject Matter
Claims 6, 8, 9, 11, 12, 15, 24, 25, 28, 34 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (a) or 35 U.S.C. 112(pre-AIA ) 1st paragraph or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 6, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the center frequency of the filter matches the steepest roll-off of an audiogram of the subject.
In regards to claim 8, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the modified audio signal comprises a plurality of segments and the audio stimulation unit is configured to play each segment AT MOST ONCE within a timeframe.
Claim 9 is dependent on allowable matter from claim 8 and would be allowable once the 112 rejections are overcome.
In regards to claim 11, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the somatosensory unit is configured to employ a mark-space of 1 second to 1 second. 
Claim 12 is dependent on allowable matter from claim 11 and would be allowable once the 112 rejections are overcome.
In regards to claim 15, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the first audio signal component comprises audio comprising a -3dB bandwidth spanning 50 Hz to 20 kHz.
In regards to claim 24, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the array of stimulators of the device has an additional array that is configured to deliver a pseudo-stimulus to the subject.
Claim 25 is dependent on allowable matter from claim 24 and would be allowable once the 112 rejections are overcome.
In regards to claim 28, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the somatosensory stimulation unit has a body configured to provide non-contact electromagnetic stimulation to the subject.  
In regards to claim 34, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the auditory stimulus comprises a plurality of segments and where each segment is played no more than once within a timeframe.
Claim 35 is dependent on allowable matter from claim 34 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791